DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claims.  No new matter should be entered.
The "groove" in the "assembly for sealing off a bore in a downhole tool" which holds "the first seal" of claims 12 & 16 is not shown. This "groove" is not part of the claimed assembly, but rather expressly taught as being formed "between the first and second sections" of the "downhole tool" which the claimed assembly is for use in (¶ 33 of the pre-grant publication, US 2021/0381337). See fig 4 & seal 497 or 5 & seal 535.
The "outer face of the curved surface [having] an apex [and] a radius at the apex, the radius having its origin located between the first end and the second end of the annular base" of claim 17 is not shown. The examiner notes figure 3 is clearly not this claimed structure. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: The phrase "the outer face of curved surface" appears to be a typo of "the outer face of the curved surface".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 & 19 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. This is a "new matter" rejection per MPEP §211.05, subsection I(B) and §608.04.
MPEP §211.05, subsection I(B): "The disclosure of a continuation application must be the same as the disclosure of the prior-filed application; i.e., the continuation must not include anything which would constitute new matter if inserted in the original application. See MPEP § 201.07. The disclosure of a divisional application must be the same as the disclosure of the prior-filed application, or include at least that portion of the disclosure of the prior-filed application that is germane to the invention claimed in the divisional application. See MPEP § 201.06. The disclosure of a continuation or divisional application cannot include anything which would constitute new matter if inserted in the prior-filed application."
Claims 1, 4, 8, 17, & 19 all recite specific thickness/distance ratios between the annular base and curved surface. These limitations do not have clear in the parent applications. The only apparent support for these limitations in the parent cases is in the drawings. However, drawings are not to scale, unless expressly stated as such (MPEP §2125, subsection II: "Proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale"), which Applicant does not do in the parent specifications. Even though the above claims are original to this application, they are not supported by the Continuation priority of the present family of cases, and are therefore considered new matter per MPEP §211.05, subsection I(B) & §608.04.
In claim 1, the second to last clause, starting with "wherein the outer face…" contains the new matter discussed above. The parent cases do not discuss the numerical ratio between the radius of the outer face of the curved surface to the diameter of the outer surface of the annular base.
In claim 4, interpreting that "corresponds to" means equal or the same (see the 112(b) rejections below), the parent cases & figures do not clearly support the limitation that "the distance between the cylindrical inner surface  and the cylindrical outer surface of the annular base corresponds to the distance between the outer face and the inner face of the curved surface" unless the drawings are to scale (which they are not).
In claim 8, the parent cases & figures do not support the limitation that "the height of the outer surface of the annular base [is] less than the height of the outer face of [the] curved surface". The examiner notes that "height" is used differently here than "radius" (see the 112(b) rejections below).
In claim 17, the parent cases & figures do not support the limitation that "a radius at the apex [of the outer face of the curved surface] having its origin located between the first end and the second end of the annular base". Figure 3 clearly shows the origin of radius 215 being outside the annular base.
Claim 19 contains the same recitations as claim 1.
The examiner does not extend this rejection to claims 7-9 as these are held to be reasonably conveyed by figure 3. However the other claims above would require measurement and comparison of the scale of the drawings, which is improper.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 8, 9, 11-13, 15-17, & 19 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 3 recites "the diameter of the outer surface of the annular base corresponds to the distance between opposing sides of the perimeter". The examiner is unclear how "corresponds to" limits the claim. This is nebulous & verbose wording that does not clearly convey structure, but rather attempts to vaguely require some type of size "correspondence" between these features. If the outer diameter of the annular base is the same as the outer diameter of the perimeter, than this should just be recited as such.

Claim 4 similarly recites "the distance between the cylindrical inner surface and the cylindrical outer surface of the annular base corresponds to the distance between the outer face and the inner face". The phrase "corresponds to" does not convey clear relationship, size, or ratio, and muddies the claim rather than clarifies it. If Applicant is attempting to recite that the thickness of the annular base is the same as the thickness of the curved surface, than this should just be recited as such.

Claim 8 recites "the outer face of the curved surface comprises a height at the apex relative to the first end of the annular base". The examiner notes the "height [of the curved surface]" grammar change from preceding claim 7, which references "the radius of the outer face". The examiner believes Applicant is using "height" here as being distinct from "radius" used elsewhere. However, this is unclear in light of the specification, and it is unclear exactly what this "height" is. Is "height" the "radius" shown in fig 3 or is "height" the vertical extension of the dome above annular base 230? The claim and specification are unclear. 

	Claim 9 is held as indefinite as similarly described for claim 8 above.

	Claims 11 13, & 15 recite "the first seal is compressed by the exterior surface of the annular base and an inner wall of the downhole tool when the assembly is mounted in the downhole tool". This is indefinite because "the downhole tool" is not part of the claimed "assembly for sealing off a bore of a downhole tool" by the definition of the preamble of claim 1. It is therefore unclear how or even if this further limits the claim because the claim requires a features outside the scope of the claimed invention in order to have meaning. Claim 12 depends from claim 11. Claim 16 depends from claim 15.

	Claims 12 & 16 are further held as indefinite because, as similarly described in the drawing objections above, the "groove" is formed by features which are not part of the "assembly" by the definition of the preamble of claim 1.

	Claim 17 recites "the outer face [has] an apex relative to the annular base and a radius at the apex". Both the "apex" and the "radius at the apex" are already recited in parent claim 1, thus making it unclear how or if these new features differ.

	Claim 19 recites "corresponds to" in the third to last clause, which is held as indefinite as similarly described for claim 3 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 18 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,924,696 (Frazier).
	Independent claim 18. Frazier discloses an assembly for sealing off a bore of a downhole tool (figs 1 & 2), comprising:
	a curved surface (12, fig 2) composed of a ceramic material ("molded ceramic" - abstract) and comprising an outer face and an inner face (fig 2), wherein the outer face has a convex configuration and the inner face has a concave configuration (ibid), the outer face and the inner face of the curved surface having a distance therebetween (ibid);
	an annular base depending from the curved surface (Clearly shown in fig 2 but not individually numbered. Provides "lower face 52"), the annular base comprising a cylindrical inner surface and a cylindrical outer surface having a distance therebetween (clearly shown in fig 2);
	a first circular seal contacting an exterior surface of the annular base (either "O-ring 36" or "O-ring 16" - fig 1. Both indirectly contact the exterior surface of the annular base. The claim does not require "directly contacting" and it is improper to import such a limitation into the claim where not required), the first seal configured to form a fluid barrier between at least the annular base and the first seal when the assembly is mounted in a downhole tool (fig 1; both the above seals seal the space between the annular base and the tool housing).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3 of U.S. Patent No. 7,806,189 in view of US 5,924,696 (Frazier).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are only narrower than the issued claims. Under the same logic that a narrower species will always anticipate the broader genus (MPEP §2131.02, subsection I), claims which are only narrower can not be held patentably distinct from claims which are only broader.
Present claim 18 recites the "curved surface" has an "outer face [which is] convex" and "an inner face [which is] concave" while issued claim 1 recites that the curved surfaces are defined by larger and smaller radii. While this is not necessarily the domed convex outer / concave inner configuration of the present claims, this is rendered obvious by the secondary reference to Frazier, which teaches just such a frangible domed sealing element with an annular / cylindrical base depending therefrom (figs 2 & 5) with a convex outer face (figs 2 & 5) defined by a radii that is greater than the radii that define the concave inner face (figs 2 & 5), as recited in issued claim 1.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the convex / concave curved dome seal configuration taught by Frazier in the "curved surface" seal configuration of claims 1 & 3 of the '189 patent. This precise arcuate shape offers maximum pressure resistance (col 1:25-28).
Present claim 18 also recites that the dome is ceramic, which is found in issued claim 3, which depends from issued claim 1. The remaining differences between the claims are grammatical and effectually require the same structure.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 2 of U.S. Patent No. 9,194,209 in view of US 5,924,696 (Frazier).
Present claim 18 is only broader than issued claims 1 & 2, with the differences being rendered obvious by Frazier, as similarly described above.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 & 27 of U.S. Patent No. 9,291,031.
Present claim 18 is only broader than issued claims 26 & 27. The only differences between the claims are grammatical and effectually require the same structure.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3 of U.S. Patent No. 9,739,114 in view of US 5,924,696 (Frazier).
	Present claim 18 is only broader than issued claims 1 & 3, with the differences being rendered obvious by Frazier, as similarly described for above. The remaining differences between the claims are grammatical and effectually require the same structure.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,458,201 in view of US 5,924,696 (Frazier).
The limitations of present claim 18 are found in issued claim 1, except for the "ceramic" limitation which is rendered obvious by Frazier (abstract). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use ceramic for the disk of issued claim 1 of the '114 patent. Ceramic provides maximum pressure resistance (col 1:25-28).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, & 6 of U.S. Patent No. 10,871,053 in view of US 5,924,696 (Frazier).
The limitations of present claim 18 are all found in issued claims 1, 3, & 6. While issued claim 6 does not depend from claim 3, these limitations - the annular base comprises cylindrical inner and outer surfaces - is likewise rendered obvious by Frazier (figs 2 & 5). This provides the dome with a circular seating face for mounting.

The examiner notes that a substantial number of obviousness-type double patenting rejections are presented in light of the present family of patents. These rejections are only presented for claim 18 because the other independent claims contain New Matter as discussed above. Applicant is informed that, upon removal of the New Matter from the present case, more double patenting rejections of the other claims may be proper if not obviated by Terminal Disclaimers.

Similarly, no prior art rejections are presented for claims 1-17 & 19. However, in light of the New Matter rejections of these claims, they are not allowable as currently worded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676